NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

STATE OF FLORIDA,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )    Case No. 2D17-3402
                                             )
BOBBY JOHN RYAN,                             )
                                             )
              Appellee.                      )
                                             )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender,
and Steven L. Bolotin, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.


              Affirmed.


CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.